Not for Publication in West's Federal Reporter.

          United States Court of Appeals
               For the First Circuit

No. 06-1281

           RAFAEL BALAGUER-SANTIAGO; NIMIA ORTIZ-ALICEA;
   CONJUGAL PARTNERSHIP BALAGUER-ORTIZ; JOSÉ A. IRIZARRY-TORO;
          SYLVIA ESPINOSA-MARTÍNEZ; CONJUGAL PARTNERSHIP
             IRIZARRY-ESPINOSA; FÉLIX CASIANO-MERCADO;
         RAMONITA RODRÍGUEZ-CANCEL; CONJUGAL PARTNERSHIP
           CASIANO-RODRÍGUEZ; IVETTE MALDONADO-VÁZQUEZ;
 ABIEZER DÍAZ-BERRIOS; CONJUGAL PARTNERSHIP OF DÍAZ-MALDONADO;
      IGNACIO ECHEVARRÍA-ALMONDÓVAR; ÁNGELA VALENTÍN-SOTO;
             CONJUGAL PARTNERSHIP ECHEVARRÍA-VALENTÍN;
         MARIBEL RIVER-SANTIAGO; JOSÉ NELSON REYES CRUZ;
    CONJUGAL PARTNERSHIP REYES-RIVERA; JOSÉ COLLAZO-GONZÁLEZ;
                      JORGE MALDONADO-GONZÁLEZ,

                      Plaintiffs, Appellants,

                                     v.

  ILEANA ECHEGOYEN, in her personal capacity and in her official
      capacity as Secretary of Housing of the Commonwealth of
   Puerto Rico; JULIA TORRES HERNANDEZ, in her personal capacity
     and in her official capacity as Executive Director of the
    Housing Development and Improvements Administration (ADMV);
     ARLENE RIVERA-RIVERA, in her personal capacity and in her
official capacity as Deputy Assistant Secretary of Human
Resources of the Commonwealth Department of Housing;
     GIOVANY LLORENS-MERCADO, in his personal capacity and his
capacity as Director of the Mayagüez Regional Office of the
 Department of Housing; LYDIA FERNANDEZ, in her personal capacity
     and in her official capacity as Bayamón Regional Director
       of ADMV; ESPERANZA MOLINA, in her personal capacity;
         GONZALO GARCIA-CASIANO, in his personal capacity;
     ANA YOLANDA GONZALES, in her personal capacity; JOHN DOES,

                       Defendants, Appellees.
             APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Jay A. García-Gregory, U.S. District Judge]


                                Before

                         Howard, Circuit Judge,

               Stahl and Baldock,* Senior Circuit Judges.


     Valéry López Torres for appellants.
     Zaira Z. Girón-Anadón, Assistant Solicitor General,
Department of Justice, with whom Salvador J. Antonetti-Stutts,
Solicitor General, Mariana D. Negrón-Vargas, Deputy Solicitor
General and Maite Oronoz-Rodríguez, Deputy Solicitor General,
were on brief, for appellees.



                           February 12, 2007




*
    Of the Tenth Circuit, Sitting by designation.
               Per Curiam. Plaintiffs Rafael Balaguer, Jose Irizarry,

Ignacio Echevarria, Felix Casiano, Jose Collazo, Maribel Rivera,

Jorge Maldonado, and Ivette Maldonado brought this action under 42

U.S.C.    §    1983     against     defendant      government       officials       Ileana

Echegoyen, Julia Torres, Arlene Rivera, Giovanny Llorens, Gonzalo

Garcia,       Esperanza    Molina,        Lydia    Fernandez,       and   Ana     Yolanda

Gonzalez,      claiming     that     defendants         violated    their      First   and

Fourteenth Amendment rights by discriminating against them on

account   of     their     political      affiliation.1        The    district       court

granted       summary     judgment    to     the    defendants,       and    plaintiffs

appealed.

                                            I.

               As we write primarily for the parties, we will recount

only   those      facts     essential       to    our    analysis.        In      essence,

plaintiffs,      all     current     or    former       employees    of     the    Housing

Development and Improvement administration (HDIA), complain of

their treatment following the change in government after the 2000

elections.       Plaintiffs, who are members of the New Progressive

Party ("NPP"), maintain that defendants, who are members of the

Popular   Democratic        Party    ("PDP"),       took   discriminatory          actions

against them based upon their political allegiance.                          As did the

district court in considering their claims, we may group the



1
 Appellants focus upon their political discrimination claims rather
than their due process claims on appeal.

                                            -3-
plaintiffs      into   three    categories.        The    first   group,   Rafael

Balaguer, Felix Casiano, Ignacio Echevarria, and Jose Irizarry,

contests the closing of the Guanica office and their transfer to

the Mayaguez office ("Guanica plaintiffs"). The Guanica plaintiffs

assert that defendants closed the Guanica office to unfairly

deprive them of their supervisory functions.                  The second group,

Maribel Rivera, Jorge Maldonado, and Jose Collazo, contests the

termination of their irregular employment contracts ("contract

plaintiffs").2     The contract plaintiffs assert that the defendants

failed to renew their contracts to punish them because of their

allegiance to the NPP.           Lastly, there is Ivette Maldonado, who

claims to have been deprived of her normal duties, assigned to

tasks for which she had no training, and harassed, all because of

her NPP membership.

            The district court concluded that none of the plaintiffs

had established a prima facie case, largely based upon the lack of

evidence    that   defendants      were   aware    of     plaintiffs'   political

affiliation and/or because plaintiffs could not link the disputed

actions    to   political      animus.     The    court    also   concluded   that

plaintiffs could not refute defendants' tendered nondiscriminatory




2
 All three worked on temporary contracts of three to six months,
with renewal contingent upon the agency's needs and available
budget. Rivera and Maldonado's contracts expired in March 2002,
while Collazo's contract expired in September 2001.

                                         -4-
explanation that budgetary problems had prompted the challenged

actions.

                                         II.

              All plaintiffs claim that there was sufficient evidence

to create a triable issue of defendants' motive for taking the

disputed employment actions.

              We review the granting of summary judgment de novo,

assessing the record in the light most favorable to the nonmoving

party.    Nieves-Luciano v. Hernandez-Torres,               397 F.3d 1, 3-4 (1st

Cir. 2005).      Summary judgment is proper only if there is no genuine

issue of material fact and the moving party is entitled to judgment

as a matter of law.           See Fed. R. Civ. P. 56(c).           In reviewing a

summary       judgment     decision,    "we    do     not   consider     conclusory

allegations, improbable inferences, and unsupported speculation."

Velez-Rivera        v.    Agosto-Alicea,      437   F.3d    145,   154   (1st   Cir.

2006)(internal citation and quotation omitted).

              To briefly recap the standards for establishing liability

under § 1983, "plaintiffs must show by a preponderance of the

evidence that:           (1) the challenged conduct was attributable to a

person acting under color of state law; and (2) the conduct

deprived the plaintiff of rights secured by the Constitution or

laws of the United States."             Velez-Rivera, 437 F.3d at 151-52.

There    is    no   dispute    that    the    First   Amendment    protects     non-




                                         -5-
policymaking public employees from adverse employment actions based

upon their political views.          Id. at 152.

            "When alleging a claim of political discrimination, a

plaintiff   bears    the    burden   of   producing   sufficient    evidence,

whether     direct    or     circumstantial,       that    he    engaged   in

constitutionally protected conduct and that political affiliation

was a substantial or motivating factor behind the challenged

employment action."        Nieves-Luciano, 397 F.3d at 4.       In general, a

plaintiff must "make four showings to prove a case of political

discrimination: (1) the plaintiff and the defendant belong to

opposing political affiliations; (2) the defendant has knowledge of

the plaintiff's opposing political affiliation; (3) there is a

challenged employment action; and (4) sufficient evidence, whether

direct or circumstantial, . . . that political affiliation was a

substantial or motivating factor . . . ."                 Peguero-Moronta v.

Santiago, 464 F.3d 29, 48 (1st Cir. 2006)(internal citation and

quotation omitted).          Once a plaintiff satisfies this initial

burden, defendants must "demonstrate that (i) they would have taken

the same action in any event; and (ii) they would have taken such

action for reasons that are not unconstitutional."              Velez-Rivera,

437 F.3d at 152 (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 286-87 (1977)).          If the defendant makes such

a showing, the plaintiff may attempt to discredit the tendered




                                       -6-
nondiscriminatory      reason     with   either   direct   or    circumstantial

evidence.    Velez-Rivera, 437 F.3d at 153.

Guanica Plaintiffs

            The Guanica plaintiffs argue that the Guanica office was

closed to punish them for their political allegiance and deprive

them (particularly Balaguer) of their supervisory responsibilities.

Guanica plaintiffs further contend that defendants' explanation for

the closure is unsupported by the evidence.                  Even giving the

Guanica plaintiffs the benefit of the doubt on their prima facie

case, they have failed to overcome the defendants' defense that

they closed the office for a nondiscriminatory reason.

            Defendants asserted that the closing of the Guanica

office was brought about solely by budgetary concerns, and offered

the following facts in support of their position:                (1) HDIA   faced

a 7% budget decrease; (2) defendants decided to close certain local

offices to consolidate services in the regional offices and reduce

operating expenses; (3) four local offices (including Guanica) were

closed and their employees transferred to the appropriate regional

office;   (4)   each   of   the    closed      local   offices   had   employees

belonging to both political parties; and (5) the Guanica office is

closed and no employee, of either party, reports to work there.

            To counter these facts, the Guanica plaintiffs first

offer some ambiguous comments by Secretary Echegoyen about whether

she was specifically notified of and participated in the decision


                                         -7-
to close the offices, or just generally advised about the need to

economize because of the budget reduction. This quibbling does not

undermine    the    underlying   explanation         by    defendants.       Second,

plaintiffs state, without elaboration, that three PDP members still

work in the town of Guanica.         This fact is of little value to their

case, given that plaintiffs concede that the Guanica HDIA office is

no longer operating, and that no one reports there.                             Third,

plaintiffs argue that no "formal study" was done to evaluate the

advantages    and    disadvantages     of    closing        the   Guanica    office.

However, the defendants maintain that the viability of the various

offices, if not formally studied, was fully considered, and the

Guanica plaintiffs do not meaningfully contest this.                        On this

record, the Guanica plaintiffs have failed to show a material

dispute concerning defendants' tendered explanation for closing the

Guanica office.       Contrast Padilla-Garcia v. Guillermo Rodriguez,

212 F.3d 69, 78 (1st Cir. 2000) (that only plaintiff impacted by

"restructuring"       of   department        casts        doubt   on     defendant's

explanation).

Contract Plaintiffs

            The contract plaintiffs maintain that their irregular

contracts    were    not   renewed    solely    to    punish      them    for   their

political allegiance.        While conceding that they were renewed on

multiple occasions after the elections, the contract plaintiffs

maintain that defendants eventually saw an opportunity to remove


                                       -8-
them   based   upon   their    political     views.   They   also    claim   that

defendants' stated justification - a lack of funds - was mere

pretext, as the plaintiffs were replaced by members of the PDP.                As

with the Guanica plaintiffs, we conclude that summary judgment was

properly granted.

            We begin with the contract plaintiffs' prima facie cases.

The record reveals little evidence that the relevant decision-

makers   were     aware   of     the    contract      plaintiffs'     political

affiliation.     In essence, the contract plaintiffs, all low level

functionaries, claim that the various defendants "must have known"

them because they worked at the agency, "must have known" their

political      affiliation     because       the   defendants       could    have

investigated it and found out, and "must have discriminated"

against them because their contracts were not renewed.                       These

assertions are inadequate to state a prima facie case however, for,

as we noted in Mercado-Alicea v. P.R. Tourism Co., 396 F.3d 46, 52

(1st Cir. 2005), merely juxtaposing the decision-maker's politics

against an adverse employment decision is insufficient to support

a claim of political discrimination.

            Moreover, the contract plaintiffs have failed to cast any

doubt on the defendants' Mt. Healthy defense.                   We begin with

plaintiff Collazo, who conceded at his deposition that he was based

in Guanica as a title searcher, that the Guanica office did not

employ a title searcher after his departure, and that the Guanica


                                       -9-
office was closed very shortly after his contract was not renewed.

In light of these concessions, it is difficult to see pretext in

defendants' explanation that his contract was not renewed for

budgetary reasons.    Moreover, his contention that other title

searchers were hired "island wide" does not address the relevant

question: whether his contract services were needed in Guanica.

Plaintiff Maldonado's claim that he was replaced also fails, as he

conceded at his deposition that no one filled his position after he

was terminated. As to plaintiff Rivera, she claims that, after her

termination, she was temporarily replaced by two employees from

another office and that defendant Lydia Fernandez's cousin (who

Rivera surmises belongs to the PDP) was placed in Rivera's old

position (with the same title and salary) by the end of the year.

Neither claim holds up under scrutiny.    First, that two current

employees were temporarily transferred to perform Rivera's duties,

as opposed to a new hire, does not by itself refute the defendants'

budgetary shortfall explanation.   Second, as to the employment of

defendant Fernandez's cousin, Rivera relies largely on Fernandez's

answer to an interrogatory, in which she states that her cousin did

start to work in the office, but the interrogatory answer says

nothing about the employee's title or duties, and moreover it

asserts that the cousin's contract was separately funded.     That

evidence does not support Rivera's assertion of a material factual

dispute.


                               -10-
Ivette Maldonado

          Lastly, plaintiff Maldonado argues that she established

her prima facie case, but presents no challenge to the district

court's acceptance of defendants' Mt. Healthy defense.                    Thus,

Maldonado has abandoned any challenge to the district court's

conclusion.   See     In   re   Miles,   436   F.3d   291,   294   (1st    Cir.

2006)(failure to challenge district court's reasonable rationale is

fatal to an appeal); Horizon Bank & Trust Co. v. Massachusetts, 391

F.3d 48, 53 (1st Cir. 2004)(failure to appeal both of district

court's alternative grounds for result moots the appeal because

reviewing court can give no effective relief).

          Affirmed.




                                   -11-